Citation Nr: 0934075	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional low back disability due to falling at a VA 
domiciliary on March 26, 2005.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1977 to June 
1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2006, a 
statement of the case was issued in July 2006, and a 
substantive appeal was received in August 2006.  


FINDINGS OF FACT

1. On March 26, 2005, the Veteran was a resident at a VA 
domiciliary when he fell while cleaning tables in the dining 
hall.

2. At the time of the fall on March 26, 2005, the Veteran was 
not undergoing hospital care, medical or surgical treatment, 
or examination furnished by VA, and was not undergoing 
training and rehabilitative services as part of an approved 
rehabilitative program under Chapter 31 or in a compensated 
work therapy program under 38 U.S.C.A. § 1718.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional low back disability claimed to be the 
result of a fall on March 26, 2005, at a VA domiciliary are 
not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002);  38 C.F.R.  
§ 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a May 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in May 2005, which was prior to the 
January 2006 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection, but there has been no notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records which describe the March 26, 2005, falling 
incident as well as 2001 to 2001 private treatment records.  
The Board notes that the Veteran's representative has argued 
that VA should search for and obtain any relevant quality 
assurance records that exist.  However, the Board is not at 
liberty to obtain such records.  Although VA is required 
under the VCAA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, and quality assurance records might 
contain evidence and conclusions relevant to a determination 
under 38 U.S.C.A.  § 1151, VA is not permitted to disclose 
quality assurance records to the public except in narrowly-
defined circumstances pursuant to 38 U.S.C.A. § 5705.  As 
records obtained through the VCAA must be considered in a 
claim, and records considered in a claim must be disclosed to 
claimants under VA regulations and United States Court of 
Appeals for Veterans Claims (Court) case law, the VA Office 
of the General Counsel has determined that Congress intended 
the privilege to apply to prevent VA from obtaining and using 
these records where doing so would inevitably entail 
disclosure.  See also Loving v. Nicholson, 19 Vet.App. 96 
(2005).  Further, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining to the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.   Accordingly, VA is specifically barred from 
requesting the VA medical quality assurance records that the 
Veteran's representative has requested.  The Board finds that 
there is no reasonable possibility that any further VA 
assistance would aid in substantiating the claim.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The VCAA duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  In the present case, the 
Board finds that a VA examination is not necessary since 
there is no evidence of an injury occurring during the 
hospital care, medical or surgical treatment, examination or 
during training and rehabilitative services as part of an 
approved rehabilitative program under Chapter 31 or in a 
compensated work therapy program under 38 U.S.C.A. § 1718.

As discussed in detail below, the Board finds that if an 
additional disability was incurred, it was coincidental to 
residing at a VA domiciliary and was not caused by hospital 
care, medical or surgical treatment, or examination furnished 
by VA or at a VA facility or during training and 
rehabilitative services as part of an approved rehabilitative 
program under Chapter 31 or in a compensated work therapy 
program under 38 U.S.C.A. § 1718.  Under the circumstances, 
the Board finds that there is no reasonable possibility that 
further assistance would aid the Veteran in substantiating 
the claim.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet.App. 227 
(2000); Dela Cruz v. Principi, 15 Vet.App. 143 (2001).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The Veteran contends that he has an additional low back 
disability due to falling at a VA domiciliary on March 26, 
2005 and, thus, is entitled to compensation pursuant to 38 
U.S.C.A. § 1151.  The Veteran was admitted to the domiciliary 
at Bonham VA medical center on February 28, 2005 for 
Interlude while awaiting admittance to the Dallas VA medical 
center Psychosocial Residential Rehabilitation Treatment 
Program, which was scheduled for May 20, 2005.  VA treatment 
records showed that the Veteran presented at the emergency 
room after falling on a wet floor while cleaning tables in 
the domiciliary hall.    

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet.App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The current claim was received in April 2005.  As noted 
above, the amended version of 38 U.S.C.A. § 1151 has added 
the requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board observes that in order for additional disability to 
be compensable under 38 U.S.C.A. § 1151, the additional 
disability must have been actually caused by, and not merely 
coincidental to, hospital care, medical or surgical 
treatment, or medical examination furnished by a VA employee 
or in a VA facility.  Loving v. Nicholson, 19 Vet.App. 96, 
100 (2005).  In order for additional disability to be 
compensable under 38 U.S.C.A. § 1151, the additional 
disability must have been the result of injury that was part 
of the natural sequence of cause and effect flowing directly 
from the actual provision of "hospital care, medical or 
surgical treatment, or examination" furnished by VA and that 
such additional disability was directly caused by that VA 
activity.  Id at 101.

In the Loving case, the veteran was undergoing a VA 
examination when a metal ceiling grate or panel fell on him.  
In that case, the Court held that the claimed knee injury 
resulting from the fallen grate was coincidental to the 
examination, and not caused by it, and concluded that the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
"lies beyond the ambit of section 1151."  Loving, 19 Vet.App. 
at 100-101.  In support of its conclusion in the Loving case, 
the Court made reference to the case of Sweitzer v. Brown, 5 
Vet.App. 503 (1993), in which the Court had affirmed a Board 
decision which denied 38 U.S.C.A. § 1151 benefits for a 
veteran who had claimed that, while he was waiting for a VA 
examination, an unidentified patient in a motorized 
wheelchair struck the claimant in the lower torso, and 
knocked him to the ground.  The Court, in Sweitzer, held that 
38 U.S.C.A. § 1151 contemplated recovery only for disability 
resulting from the examination itself, and not for disability 
sustained while merely waiting in the building for an 
examination.

In Sweitzer, the Court emphasized that 38 U.S.C.A. § 1151 
"does not address disabilities that are merely coincidental 
with the receipt of VA treatment or which are not the result 
of actions by the VA."  Id. at 505.  The Court noted that the 
legislative history reinforced the conclusion that 
compensation under 38 U.S.C.  § 1151 is to be awarded only 
for an increase in disability that is the result of action by 
VA, and not from a coincidental event.  Id.; see also 
VAOPGCPREC 7-97 (Jan. 29, 1997) (the provisions of 38 
U.S.C.A. § 1151 effective prior to October 1, 1997, do not 
cover injuries which were merely incurred during or 
coincident with hospitalization but not as a result of 
hospitalization).  Although 38 U.S.C.A. § 1151 was amended in 
1997 to add the element of fault, the intent of Congress to 
provide compensation for disability related to VA treatment 
or examination has not changed.

The initial question which must be addressed is whether the 
claimed injury and resulting additional low back disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished to the Veteran under any law 
administered by the Secretary, either by a VA employee or in 
a VA facility, or was caused by training and rehabilitative 
services as part of an approved rehabilitative program under 
Chapter 31 or in a compensated work therapy program under 38 
U.S.C.A. § 1718.  See 38 U.S.C.A. § 1151; Loving v. 
Nicholson, 19 Vet.App. 96 (2005).

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet.App. at 100.  In order for additional 
disability to be compensable under 38 U.S.C.A. § 1151, the 
additional disability must have been the result of injury 
that was part of the natural sequence of cause and effect 
flowing directly from the actual provision of "hospital care, 
medical or surgical treatment, or examination" furnished by 
VA and that such additional disability was directly caused by 
that VA activity.  Id at 101.

The Board finds that the Veteran's claim lies beyond the 
ambit of 38 U.S.C.A.  § 1151.  The evidence of record does 
not demonstrate that the Veteran was undergoing hospital 
care, medical or surgical treatment, or examination by a VA 
employee or at a VA facility at the time the additional 
disability was incurred.  The evidence shows that the Veteran 
was cleaning tables at the time the injury occurred. There is 
no evidence to suggest that the Veteran was in the course of 
being provided hospital care, medical or surgical treatment, 
or examination by a VA employee or at a VA facility at the 
time the injury occurred.  Further, there is no evidence to 
suggest that cleaning tables at a VA domiciliary was a form 
of hospital care, medical or surgical treatment or 
examination.

Even though the Veteran was a resident of a VA domiciliary, 
this cannot be considered to be VA hospital care, medical or 
surgical treatment or examination under 38 U.S.C.A. § 1151.  
The Board has reviewed pertinent VA statute and regulations.  
As in all matters involving statutory interpretation, 
analysis must begin with an examination of the statutory 
language itself.  See Sweitzer v. Brown, 5 Vet.App. 503, 504 
(1993); see also United States v. Hohri, 482 U.S. 64, 69 
(1987); Kelly v. Robinson, 479 U.S. 36, 43 (1986).  Where the 
plain meaning of a statute is discernible, that "plain 
meaning must be given effect unless a 'literal application of 
[the] statute will produce a result demonstrably at odds with 
the intention of its drafters.'"  Gardner v. Derwinski, 1 
Vet.App. 584, 586 (1991) aff'd, sub nom. Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd, 115 S. Ct. 552 (1994).  
With regard to the plain meaning of 38 U.S.C.A. § 1151, the 
Board finds it significant that Congress did not include the 
term "domiciliary care."  Moreover, after examination of the 
statutory and regulatory language, the Board concludes that 
the terms "hospital care" and "domiciliary care" have 
separate meanings.

Chapter 17 of title 38, United States Code, which governs 
VA's provision of medical services, employs the term 
"hospital care" in several provisions, and defines "hospital 
care" to refer to "medical services rendered in the course of 
the hospitalization."  38 U.S.C. § 1701(5). 38 C.F.R. § 
17.30(b) defines "domiciliary care" as the furnishing of a 
home to a veteran, embracing the furnishings of shelter, 
food, clothing, and other comforts of home, including 
necessary medical services.  The term further includes travel 
and incidental expenses pursuant to § 17.143.  It appears 
clear that the terms are intended to have different meanings.  
In view of the distinction between "hospital care" and 
"domiciliary care," both in ordinary parlance and in the 
context of applicable VA laws and regulations, the terms 
simply do not have the same meaning.  The Board notes that 
while it is certainly possible for a veteran to undergo 
medical treatment while a resident at a VA domiciliary, the 
facts in the present case show that the Veteran was not 
undergoing medical treatment at the time of the incident, but 
was cleaning tables.  The facts show that the injury was 
coincidental to residing at a VA domiciliary and the injury 
was not caused by the actual provision of hospital care, 
medical or surgical treatment or examination at the VA 
domiciliary.

The Board acknowledges that benefits under § 1151 may also be 
granted for disability proximately caused by the provision of 
training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31, 
or by participation in a program (known as "compensated work 
therapy program") under 38 U.S.C.A. § 1718 (therapeutic and 
rehabilitative activities).  38 U.S.C.A.  § 1151(a)(2).  To 
establish that the provision of training and rehabilitation 
services or a compensated work therapy program proximately 
caused a veteran's additional disability or death, it must be 
shown that the veteran's participation in an essential 
activity or function of the training, services, or 
compensated work therapy program provided or authorized by VA 
proximately caused the disability or death.  The veteran must 
have been participating in such training, services, or 
compensated work therapy program provided or authorized by VA 
as part of an approved rehabilitation program under 38 U.S.C. 
chapter 31 or as part of a compensated work therapy program 
under 38 U.S.C.§ 1718.  It need not be shown that VA approved 
that specific activity or function, as long as the activity 
or function is generally accepted as being a necessary 
component of the training, services, or compensated work 
therapy program that VA provided or authorized.  38 C.F.R. § 
3.361.

In the present case, there is no objective evidence that the 
Veteran was participating in training and rehabilitation 
services by VA as part of an approved rehabilitation program 
under 38 U.S.C. Chapter 31 when the injury occurred.  An 
approved rehabilitation program under 38 U.S.C. Chapter 31, 
Training and Rehabilitation for Veterans with Service-
Connected Disabilities, requires a veteran to have a service- 
connected disability.  See 38 U.S.C.A. § 3102, Basic 
Entitlement.  In the Veteran's case, he does not qualify for 
a Chapter 31 rehabilitation training because he does not have 
any service-connected disabilities.  Moreover, the Veteran 
does not contend, nor is there any evidence that the Veteran 
was participating in a compensated work therapy program under 
38 U.S.C.A. § 1718 at the time of the injury.  

In sum, the Board has found that the Veteran's claim is 
beyond the ambit of 38 U.S.C.A. § 1151.  It would seem that 
the Federal Tort Claims Act might offer a more appropriate 
avenue for seeking a remedy for the claimed disability.  
However, that legislation provides in pertinent part, that 
"the District Courts...shall have exclusive jurisdiction of 
civil actions against the United States" for certain torts 
committed by federal employees while acting within their 
scope of employment.  28 U.S.C.A. §§ 1346(b), 2672-2680.

In conclusion, the Board must find that entitlement to 
compensation under 38 U.S.C.A. § 1151 for a additional low 
back disability due to falling at a VA domiciliary on March 
26, 2005 is not warranted.  The preponderance of the evidence 
shows that the injury did not occur when the Veteran was 
undergoing hospital care, medical or surgical treatment, or 
examination furnished by VA, or training or rehabilitative 
services as part of an approved rehabilitative program under 
Chapter 31 or in a compensated work therapy program under 38 
U.S.C.A. § 1718.  Thus, a preponderance of the evidence is 
against the Veteran's claim for 38 U.S.C.A. § 1151 
compensation for additional low back disability due to 
falling at a VA domiciliary on March 26, 2005.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the- doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).




ORDER

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for additional low back disability due to 
falling at a VA domiciliary on March 26, 2005, is not 
warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


